PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
               _______________

                    No: 20-1843
                  _______________

        ABNER ANTONIO ARCOS SANCHEZ,
         a/k/a Abner Arcos, a/k/a Abner Sanchez,
   a/k/a Abner A. Snachez-Acros, a/k/a Abner Antonio
                     Acros-Sanchez,
                                              Petitioner

                           v.

ATTORNEY GENERAL UNITED STATES OF AMERICA
             _______________

       On Petition for Review of an Order of the
           Board of Immigration Appeals
                (BIA 1:A204-362-439)
         Immigration Judge: Mirlande Tadal
                  _______________

               Argued: January 26, 2021
          Before: JORDAN, MATEY, Circuit Judges,
                 and HORAN,* District Judge.

                    (Filed: May 5, 2021)
                     _______________

Jerard A. Gonzalez [ARGUED]
BASTARRIKA SOTO GONZALEZ & SOMOHANO
3 Garret Mountain Plaza - Suite 302
Woodland Park, NJ 07424

Cheryl Lin
338 Palisade Avenue - Suite 255
Jersey City, NJ 07307
      Counsel for Petitioner

William P. Barr
Micah Engler
Brendan P. Hogan [ARGUED]
UNITED STATES DEPARTMENT OF JUSTICE
Office of Immigration Litigation
P.O. Box 878
Ben Franklin Station
Washington, DC 20044
      Counsel for Respondent
                     _______________

                 OPINION OF THE COURT

      *
         Honorable Marilyn Horan, United States District
Judge for the Western District of Pennsylvania, sitting by
designation.




                             2
                      _______________

HORAN, District Judge.

        Abner Antonio Arcos Sanchez petitions for review of
the Board of Immigration Appeals’ (“Board”) decision
dismissing his appeal of an Immigration Judge’s (“IJ”) denial
of his application for asylum, withholding of removal under 8
U.S.C. § 1231(b)(3), and withholding of removal under the
Convention Against Torture (“CAT”). The Board also denied
Arcos Sanchez’s request for remand to the IJ for administrative
closure, which would have given time for renewal of his
Deferred Action for Childhood Arrivals (“DACA”) status. On
this latter issue, the Board cited then Attorney General
Sessions’ decision in Matter of Castro-Tum, 27 I. & N. Dec.
271 (A.G. 2018). The Board determined that the IJ and the
Board did not have authority to administratively close
proceedings, unless a regulation or a previous judicially
approved settlement expressly authorizes such an action” as set
forth in Castro-Tum. A.R. 4. As such, remand for
consideration of administrative closure, while Arcos Sanchez
pursued DACA status renewal, was denied. For the reasons
we discuss below, we grant Arcos Sanchez’s petition for
review, vacate the Board’s decision, and remand for
proceedings consistent with this opinion.

I.    Facts and Procedural History

      In 2002, at the age of seven, Arcos Sanchez, a native
and citizen of Mexico, entered the United States without




                              3
inspection. In 2012, he applied for DACA1 status, which was
approved. The Department of Homeland Security periodically
granted his requests for renewals. On April 8, 2019, Arcos
Sanchez was arrested and charged in New Jersey with sexual
assault and endangering the welfare of a child. On May 17,
2019, based upon that arrest and those charges, the United
States Citizenship and Immigration Services (“USCIS”)
revoked Arcos Sanchez’s DACA status. In June 2019, the

      1
         Since June 15, 2012, DACA has granted certain
immigrant children and young adults deferred action, a form of
prosecutorial discretion where the Department of Homeland
Security (“DHS”) formally decides not to pursue removal of
otherwise deportable non-citizens. See DHS, Memorandum
from Sec’y of Homeland Sec. Janet Napolitano, “Exercising
Prosecutorial Discretion with Respect to Individuals Who
Came to the United States as Children, (June 15, 2012),
https://www.dhs.gov/xlibrary/assets/s1-exercising-
prosecutorial-discretion-individuals-who-came-to-us-as-
children.pdf, Addendum A (“Napolitano Memorandum”). To
be considered for DACA, applicants must satisfy the
requirements set forth in the Napolitano Memorandum.
Specifically, the applicant must: 1. Have entered the United
States under the age of 16; 2. Have continuously resided in the
United States since June 15, 2007; 3. Be currently enrolled in
school, have graduated from high school, have obtained a
general education development certificate, or have been
honorably discharged from the U.S. Coast Guard or Armed
Forces; 4. Have not been convicted of a felony offense, a
significant misdemeanor offense, multiple misdemeanor
offenses, or are otherwise not a threat to national security or
public safety; and 5. Have been under the age of 30 as of
June 5, 2012. Napolitano Memorandum at 1.




                              4
Department of Homeland Security took Arcos Sanchez into
custody, served him with a Notice to Appear, and charged him
as being present without having been admitted or paroled. See
8 U.S.C. § 1182(a)(9)(B)(ii).

        In removal proceedings before the IJ, Arcos Sanchez
applied for asylum, withholding of removal, and for relief
under CAT. The IJ denied asylum, finding that Arcos Sanchez
failed to meet the one-year filing deadline or show
extraordinary circumstances in the delay. The IJ denied
withholding of removal, finding the proposed social group was
not cognizable. Finally, the IJ denied his CAT claim, finding
he did not demonstrate at least a fifty percent chance he would
be tortured upon his return to Mexico. On November 6, 2019,
the IJ issued his decision and ordered Arcos Sanchez’s removal
to Mexico. Two weeks later, his state criminal charges were
dismissed.

       On appeal to the Board, Arcos Sanchez challenged the
IJ’s decision and requested the Board remand his case to the IJ
for consideration of administrative closure. He argued that,
because the state criminal charges were dismissed, he was
“eligible for renewal of his DACA and re-filed with UCIS on
January 28, 2020[,]” which would impact the disposition of his
removal proceeding. A.R. 26. The Board denied remand,
citing the binding precedent of then-Attorney General
Sessions’ Castro-Tum decision, which held that, under the
regulations governing the Executive Office of Immigration
Review, IJs and the Board do not have the general authority to
indefinitely    suspend     immigration      proceedings     by
administrative closure. The Board found that, since Arcos
Sanchez did not show that his request for remand for
administrative closure fell within the express exceptions under




                              5
Castro-Tum, his case could not be administratively closed. 27
I. & N. Dec. at 283.2 Arcos-Sanchez petitioned for review of
the Board’s decision.

II.    Jurisdiction

       We have jurisdiction to review petitions under 8 U.S.C.
§ 1252(a). We review legal conclusions of the Board de novo,
subject to established rules of deference. Da Silva v. Att’y Gen.
of the U.S., 948 F.3d 629, 633 (3d Cir. 2020). Here, we are
presented with the question whether then Attorney General
Sessions’ Castro-Tum decision properly concluded that 8
C.F.R. §§ 1003.1(d)(1)(ii) and 1003.10(b) unambiguously do
not grant IJs and the Board the general authority to
administratively close cases. The Board denied Arcos
Sanchez’s remand request based on the Attorney General’s
conclusion that there is no such general authority. Arcos
Sanchez challenges the Board’s reliance on that conclusion,
which we will review de novo. See Da Silva, 948 F.3d at 633.

III.   History of Administrative Closure

       A.   Pre Castro-Tum

      Since at least the 1980s, IJs and the Board have utilized
administrative closure as a docketing tool to remove cases from
their active dockets as a matter of “administrative

       2
        As noted below, the Department of Justice amended 8
C.F.R. §§ 1003.1(d)(1)(ii) and 1003.10(b) for removal
proceedings initiated after January 15, 2021. As this matter
was initiated before January 15, 2021, the Court reviews the
pre-amendment text.




                               6
convenience.” In re Gutierrez-Lopez, 21 I. & N. Dec. 479, 480
(B.I.A. 1996) (internal quotation marks omitted); see also
Matter of Amico, 19 I. & N. Dec. 652, 654 n.1 (B.I.A. 1988)
(“The administrative closing of a case does not result in a final
order,” but “is merely an administrative convenience which
allows the removal of cases from the calendar in appropriate
situations.”). Administrative closure allows an IJ or the Board
to “temporarily pause removal proceedings” and place the case
on hold because of a pending alternative resolution or because
events outside the control of either party may affect the case.
Matter of W-Y-U-, 27 I. & N. Dec. 17, 18 (B.I.A. 2017).

       Even though IJs and the Board have used general
administrative closure for almost three decades, the
Immigration and Naturalization Act (“INA”) and the
regulations governing IJs or the Board do not expressly
authorize the practice. See Vahora v. Holder, 626 F.3d 907,
917-18 (7th Cir. 2010) (noting that the general power to
administratively close a case is employed by quasi-judicial
bodies for “orderly management of the docket” and is
reviewable by courts). Although the INA and its regulations
do not specifically reference general administrative closure
authority, the regulations both explicitly and implicitly confer
broad powers on IJs and the Board to manage their dockets. As
regards IJs’ authority, 8 C.F.R. § 1003.10(b) concerns their
“powers and duties” and states in relevant part:

       In conducting hearings under section 240 of the
       Act and such other proceedings the Attorney
       General may assign to them, immigration judges
       shall exercise the powers and duties delegated to
       them by the Act and by the Attorney General
       through regulation. In deciding the individual




                               7
       cases before them, and subject to the applicable
       governing standards, immigration judges shall
       exercise their independent judgment and
       discretion and may take any action consistent
       with their authorities under the Act and
       regulations that is appropriate and necessary for
       the disposition of such cases. ... In all cases,
       immigration judges shall seek to resolve the
       questions before them in a timely and impartial
       manner consistent with the Act and regulations.

Id. (emphases added). In addition, 8 C.F.R. § 1240.1(a)(iv)
provides that IJs shall have the authority in any removal
proceeding to “take any other action consistent with applicable
law and regulations as may be appropriate.” As regards the
Board’s authority, 8 C.F.R. § 1003.1(d)(1)(ii) states that Board
members:

       shall exercise their independent judgment and
       discretion in considering and determining the
       cases coming before the Board, and a panel or
       Board member to whom a case is assigned may
       take any action consistent with their authorities
       under the Act and the regulations as is
       appropriate and necessary for the disposition of
       the case.

Id. (emphases added).

       Aside from regulations, Board decisions have also
recognized the authority for IJs and the Board to
administratively close cases, at first only if it was not “opposed
by either of the parties.” Matter of Gutierrez-Lopez, 21 I. & N.




                                8
Dec. at 479. In Matter of Avetisyan, the Board endorsed the
administrative closure practice and held that both 8 C.F.R.
§§ 1003.10(b) and 1003.1(d)(1)(ii) empower IJs and the Board
to “take any action…as is appropriate and necessary for the
disposition of [a] case.” 25 I. & N. Dec. 688, 691 (B.I.A.
2012). The Board applied a six-factor test to determine
whether administrative closure was appropriate, regardless of
government opposition. See Avetisyan, 25 I. & N. Dec. at 696.
It explained that, “[d]uring the course of proceedings, an [IJ]
or the [Board] may find it necessary or, in the interests of
justice and fairness to the parties, prudent to defer further
action for some period of time.” Id. The Board described two
mechanisms to defer action: continuance and administrative
closure. “[A] continuance may be appropriately utilized to
await additional action required of the parties that will be, or is
expected to be, completed within a reasonably certain and brief
amount of time.” Id. However, the Board observed in
Avetisyan that when the parties must “await an action or event
that is relevant to immigration proceedings but is outside the
control of the parties or the court and may not occur for a
significant or undetermined period of time,” removing a case
from the docket via administrative closure may be
“appropriate.” Id. at 692.

        In addition, as described by the Board, administrative
closure can facilitate “efficient management of the resources
of the immigration courts and the Board.” Id. at 695; see also
Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 889-90 (9th Cir.
2018) (citing Matter of Avetisyan as authority for
administrative closure). Under this framework, the Board has
issued decisions recognizing the authority for IJs to
administratively close cases for many reasons related to the
interests of justice or to the conservation of court resources.




                                9
See e.g. Matter of Montiel, 26 I. & N. Dec. 555 (B.I.A. 2015)
(holding administrative closure appropriate when a petitioner
is awaiting resolution of a criminal conviction direct appeal).
The Board reaffirmed Avetisyan in Matter of W-Y-U-, and
clarified that “the primary consideration for an Immigration
Judge in determining whether to administratively close or
recalendar proceedings is whether the party opposing
administrative closure has provided a persuasive reason for the
case to proceed and be resolved on the merits. 27 I. & N. Dec.
at 20.

       B.    Castro-Tum

       On May 17, 2018, in Matter of Castro-Tum, then
Attorney General Sessions employed administrative
adjudication under 8 C.F.R. § 1003.1(h)(1)(i), holding that IJs
and the Board lack the authority to administratively close cases
“except where a previous regulation or settlement agreement
has expressly conferred it.” 27 I. & N. Dec. at 283. In that
decision, the Attorney General overruled the contrary rulings
from Avetisyan and W-Y-U-. This decision reversed the
decades-old practice of administrative closure, endorsed by
Board decisions and rooted in prior interpretations of 8 C.F.R.
§§ 1003.10(b) and 1003.1(d)(1)(ii). The Attorney General
noted a sharp increase in administratively closed cases between
2011 and 2017, which he linked to the more permissive
standard established by Avetisyan. Id. at 273. And he observed
that no statute or regulation explicitly grants IJs a general
power of administrative closure. In concluding that the
regulations do not implicitly grant authority for administrative
closure, he held that closure cannot be “appropriate and
necessary” to the “disposition” of cases since closure is a
suspension that delays the final resolution of a case. Id. at 285.




                               10
He further reasoned that a general power to administratively
close cases would conflict with the regulation’s requirement
that IJs “timely” resolve their cases. Id.

       C.   Post Castro-Tum

        Since the issuance of Castro-Tum, our sister courts of
appeals have split on whether it was correctly decided. The
Fourth and Seventh Circuits have ruled that the IJ and Board
have general authority to administratively close cases. In
Romero v. Barr, the Fourth Circuit analyzed the regulations at
issue and concluded that they “unambiguously confer upon IJs
and the Board the general authority to administratively close
cases[,]” but even if they are ambiguous, “the Attorney
General’s reading of the regulations does not warrant
deference because it amounts to an ‘unfair surprise.’” 937 F.3d
282, 294-95 (4th Cir. 2019). Similarly, in Meza Morales v.
Barr, the Seventh Circuit concluded that Castro-Tum was
contrary to the unambiguous meaning of the regulations and
that IJs and the Board are “not precluded from administratively
closing cases when appropriate.” 973 F.3d 656, 667 (7th Cir.
2020) (Barrett, J.); see also Zelaya Diaz v. Rosen, 986 F.3d 687
(7th Cir. 2021) (applying Meza-Morales). Thus, two circuits
have concluded that the regulations at issue unambiguously
confer general authority for administrative closure and that
Castro-Tum was wrongly decided. On the other hand, in
Hernandez-Serrano v. Barr, the Sixth Circuit held that the
regulations unambiguously do not authorize the general use of
administrative closure and that Castro-Tum was correctly
decided. 981 F.3d 459 (6th Cir. 2020). That court held that
§§ 1003.10 and 1003.1(d) do not delegate to IJs or the Board




                              11
“the general authority to suspend indefinitely immigration
proceedings by administrative closure.”3 Id. at 462.

IV.    Discussion

        Arcos Sanchez argues that 8 C.F.R. §§ 1003.10(b) and
1003.1(d)(1)(ii) unambiguously grant IJs and the Board the
general authority to administratively close cases by authorizing
them to take “any action” that is “appropriate and necessary”
for the disposition of cases. As such, Arcos Sanchez maintains
that Castro-Tum was wrongly decided, and that the Board’s
decision should be vacated and remanded so that he may seek
administrative closure before the IJ. His position reflects the
rulings of the Fourth and Seventh Circuits.

       The government, on the other hand, argues that the
Board was correct to apply Castro-Tum, because the
unambiguous text of the regulations does not confer general
authority for administrative closure. This position tracks the
ruling of the Sixth Circuit. In the alternative, the government
argues that, if we should find the regulations are ambiguous,
then we should defer to Castro-Tum. In either case, the
government asks us to uphold the Board’s decision denying

       3
          On December 16, 2020, the Executive Office of
Immigration Review within the Department of Justice issued a
final rule, endorsing the Sixth Circuit’s position on Castro-
Tum and codifying the Attorney General’s decision on
administrative closure. Appellate Procedures and Decisional
Finality in Immigration Proceedings; Administrative Closure,
85 Fed. Reg. 81588-01 (December 16, 2020). This rule took
effect on January 15, 2021 and is not retroactive to this case.
Id.




                              12
Arcos Sanchez’s request for remand for administrative closure.
We will now address the issue of the general authority of IJs
and the Board to administratively close cases.

        Our consideration of the regulations, and in turn Castro-
Tum, begins with review of the language of 8 C.F.R.
§§ 1003.1(d)(1)(ii) and 1003.10(b) to determine whether those
regulations are ambiguous as regards any general authority for
administrative closure.       “The basic tenets of statutory
construction apply to construction of regulations.” Pa. Fed’n
of Sportsmen’s Clubs, Inc. v. Kempthorne, 497 F.3d 337, 351
(3d Cir. 2007). “If a statute or rule is unambiguous, we must
give effect to its plain meaning.” Consol Pa. Coal Co., LLC v.
Fed. Mine Safety & Health Review Comm’n, 941 F.3d 95, 104
(3d Cir. 2019) (citing Kisor v. Wilkie, 139 S. Ct. 2400, 2415
(2019)). In Kisor, the Supreme Court admonished that “hard
interpretive conundrums, even relating to complex rules, can
often be solved” without “wav[ing] the ambiguity flag.” 139
S. Ct. at 2415. Indeed, a statute or rule cannot be “genuinely
ambiguous” unless it remains unclear after we have
“exhaust[ed] all the ‘traditional tools’ of construction.” Id.
Consequently, our analysis proceeds by “‘carefully
consider[ing]’ the text, structure, history, and purpose” of the
statute or regulation. Id. (citation omitted).

      In that regard, the Fourth Circuit in Romero applied the
standard tools of interpretation by first reading the text of the
relevant regulations. Both regulations provide that IJs and the
Board “may take any action ... appropriate and necessary for
the disposition” of the case. 8 C.F.R. §§ 1003.1(d)(1)(ii) &
1003.10(b). In assessing the word “any” for its plain meaning,
Romero opined, “‘any action ... for the disposition of’ the case
is read most naturally to encompass actions of whatever kind




                               13
appropriate for the resolution of a case.” 937 F.3d at 292
(citation omitted) (emphasis added). The Fourth Circuit
concluded,4 and we agree, “this would plainly include docket
management actions such as administrative closure, which
often facilitate…case resolution.” Id. Second, Romero
observed, and we agree, that administrative closure qualifies as
an “action” under §§ 1003.10(b) and 1003.1(d)(1)(ii). In fact,
the Castro-Tum decision describes administrative closure as an
action. 27 I. & N. Dec. at 271. Third, Romero noted the only
limitation upon “any action” within the text of §§ 1003.10(b)
and 1003.1(d)(1)(ii) “is that the circumstances be ‘appropriate

       4
          Romero v. Barr, 937 F.3d 282 (4th Cir. 2019),
bolstered its conclusion by comparing these regulations to the
plain meaning afforded the word “any” in other statutes or
regulations. See, e.g., Ali v. Fed. Bureau of Prisons, 552 U.S.
214, 220 (2008) (concluding that “any…other law enforcement
officer” means “law enforcement officers of whatever kind”);
Massachusetts v. EPA, 549 U.S. 497, 529 (2007) (repetition of
“any” embraced all airborne compounds); Brogan v. United
States, 522 U.S. 398, 400 (1998) (“any” false statement
included a false statement “of whatever kind”); United States
v. Gonzales, 520 U.S. 1, 5 (1997) (concluding that the inclusion
of the word “any” and the lack of restrictive language left no
basis for limiting a provision in a sentencing statute); Harrison
v. PPG Indus., Inc., 446 U.S. 578, 589 (1980) (concluding
Congress intended “any” as “expansive language”); Citizens’
Bank of La. v. Parker, 192 U.S. 73, 81, (1904) (“The word any
excludes selection or distinction. It declares the exemption
without limitation.”); Int’l All. of Theatrical & Stage Emps. v.
NLRB, 334 F.3d 27, 34 (D.C. Cir. 2003) (noting that the use of
“any” signals that the word it modifies should receive broad
definition).




                               14
and necessary’ for IJs and the [Board] to administratively close
a case.” 937 F.3d at 293. Specifically, this clause requires that
any action taken must be appropriate and necessary for the
disposition of each case consistent with authorities under the
Act and regulations. Precedent shows that the phrase
“appropriate and necessary” is treated broadly. Id. (citing
Michigan v. EPA, 576 U.S. 743, 752 (2015) (“One does not
need to open up a dictionary in order to realize the
capaciousness of this phrase [‘appropriate and necessary’].”);
see also Sossamon v. Texas, 563 U.S. 277, 286 (2011) (noting
“the word ‘appropriate’ is inherently context dependent”);
Armour & Co. v. Wantock, 323 U.S. 126, 129-30 (1944)
(concluding the word “necessary … has always been
recognized as a word to be harmonized with its context”). We
similarly conclude that the use of the phrase “disposition of …
case” relates to the context-driven phrase “appropriate and
necessary.” Board decisions have illustrated the many contexts
in which administrative closure is “appropriate and
necessary.”5 Thus, the limiting words “appropriate and

      5
        See Matter of Avetisyan, 25 I. & N. Dec. 688 (B.I.A.
2012) (administrative closure granted pending visa petition on
adjustment of status); Matter of Rajah, 25 I. & N. Dec. 127,
135 n.10 (B.I.A. 2009)(administrative closure granted pending
prima facie approvable of visa petition); Matter of Hashmi, 24
I. & N. Dec. 785, 791 n.4 (administrative closure granted
pending application for provisional waiver ); see also 8 C.F.R.
§ 212.7(e)(4)(iii) (DHS regulation requiring individuals in
removal proceedings to have the proceedings administratively
closed prior to applying for a provisional waiver). Nothing in
§ 1003.10 or § 1003.1(d)(1)(ii) suggests any limiting
parameters on what may be considered “appropriate and
necessary.”




                               15
necessary” instruct that any action taken by the IJ or the Board
must consider case-specific circumstances.

        Finally, Romero noted, and we agree, that “the rest of
the text of the relevant regulations supports the conclusion that
IJs and the [Board] possess broad discretion in how to manage
their cases.” 937 F.3d at 294. As for IJs, § 1003.10(b)
concludes, “[i]n all cases, immigration judges shall seek to
resolve the questions before them in a timely and impartial
manner consistent with the Act and regulations.” As for the
Board, § 1003.1(d)(1) likewise provides that “[t]he Board shall
resolve the questions before it in a manner that is timely,
impartial, and consistent with the Act and regulations.” We
agree with Romero that “administrative closure may—contrary
to the Attorney General’s argument in Castro-Tum, 27 I. & N.
Dec. at 288–89—in fact facilitate the timely resolution of an
issue or case.” 937 F.3d at 294. Indeed, as the Seventh Circuit
stated in Meza Morales, “not all mechanisms that lengthen the
proceedings of a case prevent ‘timely’ resolution.” Meza
Morales, 973 F.3d at 665.

       In an opinion by now-Justice Amy Coney Barrett, the
Seventh Circuit concluded in Meza Morales that “the
immigration regulations that grant immigration judges their
general powers [are] broad enough to implicitly encompass
that [administrative closure] authority.” Id. Meza Morales
cited the example given by the Fourth Circuit in Romero of
when “appropriate and necessary actions” could include
administrative closure: “cases in which two coordinate offices
in the executive branch are simultaneously adjudicating
collateral applications [and] closing one proceeding might help
advance a case toward resolution.” Id. (citing Romero, 937
F.3d at 293). And it rejected the Government’s arguments,




                               16
such as that other regulatory provisions would be rendered
superfluous or that delays caused by administrative closure are
forbidden by the regulations. The opinion concludes that the
regulatory preference for timeliness “is not a hard and fast
deadline; some cases are more complex and simply take longer
to resolve,” and therefore that preference “doesn’t justify
departure from the plain text of the rule.” Id. at 665. In the
end, “[e]xpeditiousness may be one … goal [of the
regulations], but it is not the only goal.” Id. at 666.

        We are fully persuaded that, as discussed in Romero
and Meza Morales, the regulations afford IJs and the Board
authority to take any action (including administrative closure)
as is appropriate and necessary (in the context of each case)
for the disposition of such case to resolve questions in a timely
and impartial manner consistent with the Act and regulations.
After applying the standard tools of interpretation, by
considering the text, structure, history, and purpose of 8 C.F.R.
§§ 1003.10(b) and 1003.1(d)(1)(ii), we hold that the plain
language establishes that general administrative closure
authority is unambiguously authorized by these regulations.

       Yet, the government argues that the very same
regulations unambiguously do not confer general authority for
administrative closure.6 In Castro-Tum, the Attorney General

       6
          Our dissenting colleague similarly contends that the
regulations do not empower IJs or the BIA to administratively
close cases. The disagreement here, however, seems to be
directed at how broadly those regulations were interpreted and
applied prior to Castro-Tum, under the standard set out in
Avetisyan, rather than at the correctness of Castro-Tum
itself. (See Dissent at 10 (“But those phrases, broad or not, are




                               17
said as much and noted that, “[a]lthough described as a
temporary      suspension”     of     removal      proceedings,
“administrative closure is effectively permanent in most
instances.” 27 I. & N. Dec. at 272. He reasoned that the
regulations do not confer general administrative authority
because such action effectively amounts to an indefinite
suspension that delays or prevents the final disposition of a
case and thus conflicts with regulations requiring IJs to timely
resolve cases. 27 I. & N. at 285. The Sixth Circuit majority in
Hernandez-Serrano agreed with Castro-Tum and affirmed its
conclusion that the regulations do not confer general authority
for administrative closure.


not best understood to render section 1003.10(b) without
limitation and provide IJs nearly unfettered discretion. To the
contrary, ‘appropriate and necessary’ is itself an important
restriction on the scope of the Attorney General’s delegation,
and one that comes with some bite.”).) To that end, the dissent
criticizes our example of an immigration adjudication
prevented by the shuttling of a file back and forth between
USCIS and the Office of Chief Counsel, calling such evidence
“too light a breeze to propel a vast delegation of general
administrative closure authority.” (Dissent at 15.) But the
question before us is not whether the regulations endow IJs and
the BIA with a “vast delegation of general administrative
closure authority.” It is whether they entirely foreclose IJs or
the BIA from ever exercising some degree of discretion to
administratively close a case, as the Attorney General decided
in Castro-Tum. Thus, the dissent’s characterization of
“administrative closure” as “the antithesis of a final
disposition” does not convince us that Castro-Tum was
correctly decided. (Dissent at 7 (quoting Castro-Tum, 27 I. &
N. Dec. at 285).




                              18
        Both Castro-Tum and Hernandez-Serrano emphasize a
concern that administrative closure leads to delay or no final
decision in removal cases. In fact, the opening sentence of the
Hernandez-Serrano majority opinion states: “[a] regulation
delegating to immigration judges authority to take certain
actions ‘[i]n deciding the individual cases before them’ does
not delegate to them general authority not to decide those cases
at all.” 981 F.3d at 461. That court also observed, “[t]hus the
reality is that, in hundreds of thousands of cases, administrative
closure has amounted to a decision not to apply the Nation's
immigration laws at all.” Id. at 463. Concern about
administrative closures causing widespread delay and non-
decision appears to have motivated both the Attorney
General’s and the Sixth Circuit’s decisions. If IJs are abusing
their discretion, that may very well be cause for concern, but it
does not relate to the question that Castro Tum purported to
answer—whether the regulations confer general authority for
administrative closure. The majority in Herandez-Serrano
even conceded that “the ‘timely manner’ language is
hortatory,” but concluded that “the IJ can resolve neither
questions nor a case once it is administratively closed.” Id.

       To this same point, the dissent observed, and we agree:

       whether immigration courts have granted
       administrative closure too frequently, and have
       failed to reopen administratively closed cases too
       often, is of no significance to the question of
       whether Castro-Tum wrongly held that IJs and
       the BIA never have the discretion to decide that
       administrative closure is “appropriate and




                               19
       necessary for the disposition” of immigration
       cases.

981 F.3d at 471. The authority to administratively close cases,
within the appropriate and necessary context of each case, can
and does permit IJs and the Board to answer the questions
before them in a timely and impartial manner consistent with
the Act and the regulations. Or in other words, delay in the
case through administrative closure does not, by definition,
prevent the timely disposition of the case and resolution of
questions.

       As discussed above, certain removal cases require
resolution of questions that depend upon decisions from other
tribunals or agencies over which neither the IJ nor the Board
controls. The Attorney General’s Castro-Tum decision fails to
acknowledge the fact that allowing time for the IJ or the Board
to receive the outcome from another tribunal or agency enables
resolution of relevant questions and thus facilitates the timely
disposition of a removal case. Without the general authority to
administratively close appropriate cases when necessary, the
IJs and the Board may not have a sufficiently developed record
and may be less effective in managing cases. Such a result is
not contemplated by the Act or the regulations.

    That some IJs and the Board may have used, or misused,
administrative closure to unduly delay or permanently close
and not decide cases does not answer the legal question of
whether IJs or the Board have the general authority to
administratively close cases under the regulations. Improper
use of administrative closure to attain objectives not authorized
by the regulations is appropriately challenged and redressed
through appropriate review, including judicial review under an




                               20
abuse-of-discretion standard. See Vahora, 626 F.3d at 917
(review of administrative closure under an abuse of discretion
standard).

        In addition, the INA grants the Attorney General
rulemaking authority to set standards for immigration judges
and the Board. 8 U.S.C. § 1103(g)(2). Indeed, 8 C.F.R.
§ 1003.10(b) empowers IJs to exercise independent judgment
and discretion in their decision making, “subject to the
applicable governing standards” and other regulatory
constraints. Id. As such, concern for undue delay or non-
decision in removal dispositions through the application of that
discretion, to the extent not already addressed through the
existing regulatory framework, can be redressed through
agency rulemaking and standards. “The Attorney General may
amend these rules through the proper procedures. But he may
not, ‘under the guise of interpreting a regulation, ... create de
facto a new regulation’ that contradicts the one in place.” Meza
Morales, 973 F.3d at 667 (citation omitted). And, even if a
regulation leads to bad policy, we “may not do the Attorney
General’s work for him.”7 Hernandez-Serrano, 981 F.3d at
474 (Clay, J., dissenting).

       7
          The government submitted an argument in the
alternative that, if the regulations were found to be ambiguous
to the question of general administrative authority to
administratively close immigration cases, then principles of
agency deference should be afforded to apply the agency
interpretation as presented in the Castro-Tum decision.
However, this appeal is resolved by our finding that the
regulations unambiguously grant general authority for IJs and
the Board to administratively close immigration cases. No
issue of any deference remains for discussion or decision.




                               21
V.     Conclusion

       For the reasons stated above, we conclude that the
relevant regulations confer the general authority to
administratively close cases to IJs and the Board. We therefore
grant the petition for review, vacate the Board’s order, and
remand for proceedings consistent with this opinion.




                              22
 MATEY, Circuit Judge, dissenting.

       For years, immigration judges (“IJs”) and the Board of
Immigration Appeals (“BIA”) have used administrative
closure to pause removal proceedings and place immigration
cases on indefinite hold. The Attorney General ended that
practice in 2018. See generally Matter of Castro-Tum, 27 I. &
N. Dec. 271 (A.G. 2018).

       Abner Antonio Arcos Sanchez argues that the Attorney
General is wrong. Longstanding regulations, he complains,
authorize IJs and the BIA to take “any action” that is
“appropriate and necessary.” But Arcos Sanchez reads only
half the sentence. IJs, and the BIA, may take “any action . . .
appropriate and necessary for the disposition of [their] cases.”
8 C.F.R. § 1003.10(b) (emphasis added); id. § 1003.1(d)(1)(ii).
And the authority to “dispose” of immigration cases does not
include permission to delay a decision forever. So I
respectfully dissent.

      I. THE HISTORY OF ADMINISTRATIVE CLOSURE

       I begin with the history informing the Attorney
General’s decision in Matter of Castro-Tum, and agree with the
majority that administrative closure is a “decades-old practice
. . . endorsed by Board decisions and rooted in prior
interpretations of [the governing regulations].” Maj. Op. at 10.
But I read that history to show shallow foundations for
allowing what is prohibited by the best reading of the
regulations.
A.    Unclear Origins

       Modern administrative practices often have hazy
heritages, and immigration administrative closure is no
exception. Regulations dating to the 1950s granted “special
inquiry officers,” the predecessors to IJs, and the BIA, the
authority to act as “appropriate and necessary for the
disposition of” their cases. 23 Fed. Reg. 2670, 2671 (Apr. 23,
1958); 23 Fed. Reg. 9115, 9117 (Nov. 26, 1958). But while
BIA opinions over the next two decades sometimes noted this
language, see, e.g., Matter of Manneh, 16 I. & N. Dec. 272,
272–73 (B.I.A. 1977), “there is little if any record of
immigration cases being administratively closed,” Hernandez-
Serrano v. Barr, 981 F.3d 459, 464 (6th Cir. 2020). Instead, by
all accounts, immigration administrative closure arrived in a
1984 memo from the Chief Immigration Judge advising IJs that
they could order closure in in absentia cases.1 Perhaps
foreshadowing this case, the memo cited no authority.

       The BIA’s published administrative closure
jurisprudence began soon after, and was similarly silent about

      1
         See Memorandum to All Immigration Judges from
William R. Robie, Chief Immigration Judge, Executive Office
for Immigration Review, Operating Policy and Procedure 84-
2: Cases in Which Respondents/Applicants Fail to Appear for
Hearing 1 (Mar. 7, 1984); see also Elizabeth Montano, The
Rise and Fall of Administrative Closure in Immigration
Courts, 129 Yale L.J. Forum 567, 570 (2020) (stating that
“[t]he practice of administrative closure began in the 1980s
based on a Department of Justice (DOJ) memorandum that
listed administrative closure as an option available to
immigration judges when a person failed to appear at a
hearing”).




                              2
any statutory or regulatory foundations. As the Attorney
General later explained, the decisions “assumed without
explanation that immigration judges and the Board possessed
this general authority.” Matter of Castro-Tum, 27 I. & N. Dec.
at 275. In Matter of Amico, the BIA described administrative
closure as simply “an administrative convenience.” 19 I. & N.
Dec. 652, 654 n.1 (B.I.A. 1988). So too in Matter of Lopez-
Barrios, 20 I. & N. Dec. 203, 204 (B.I.A. 1990) and Matter of
Munoz-Santos, 20 I. & N. Dec. 205, 207 (B.I.A. 1990). The
BIA reaffirmed that view in 1996 in Matter of Gutierrez-
Lopez, 21 I. & N. Dec. 479, 479 (B.I.A. 1996). Then, silence,
and the BIA did not examine administrative closure again for
over a decade. Elizabeth Montano, The Rise and Fall of
Administrative Closure in Immigration Courts, 129 Yale L.J.
Forum 567, 571 (2020). “Thus, by all appearances,
administrative closure was simply a device created by the IJs
themselves[.]” Hernandez-Serrano, 981 F.3d at 464 (internal
quotation marks and citation omitted).

B.    Circumscribed Regulatory Adoption

       That conclusion matches the evolution of the regulatory
guidance. Until the late 1990s, Department of Justice (“DOJ”)
regulations did not mention administrative closure. Matter of
Castro-Tum, 27 I. & N. Dec. at 276. In 1998, the Attorney
General formally acknowledged the growing practice,
promulgating regulations narrowly allowing administrative
closure in specific circumstances. For example, 8 C.F.R. §
1245.13(d)(3)(i) mandated administrative closure in removal
proceedings involving certain Nicaraguan or Cuban nationals.
Other targeted rules followed between 1999 and 2003. See,
e.g., 8 C.F.R. §§ 1240.62(b)(1)–(2), 1240.70(f)–(h)
(implementing a settlement agreement establishing
administrative closure for particular Guatemalan and




                              3
Salvadoran nationals); id. § 1245.15(p)(4)(i) (mandating
administrative closure for specified Haitian nationals); id. §
1245.21(c) (permitting certain nationals of Vietnam,
Cambodia, and Laos to move for administrative closure
pending their applications for adjustment of status).

       None, however, provided for administrative closure
generally. So where did the IJ and BIA get the authority to
close cases in all these other proceedings?

C.     Matter of Avetisyan and Expansion

       In 2012—almost three decades into this regime—the
BIA offered its first answer. The trio of 1990s-era
proceedings—Matter of Munoz-Santos, Matter of Lopez-
Barrios, and Matter of Gutierrez-Lopez—all permitted
administrative closure as a matter of “administrative
convenience,” but only when both parties supported the
request. See, e.g., Matter of Gutierrez-Lopez, 21 I. & N. Dec.
at 480. Since the government typically opposed, this rule
operated as a sort of veto power over closure requests.
Troubled, the BIA in Matter of Avetisyan changed course,
replacing the consensus requirement with a multifactor
analysis. 25 I. & N. Dec. 688, 694–96 (B.I.A. 2012). And,
importantly, it rested this authority on two regulations that, it
suggested, confer broad authority to the IJs and BIA to manage
their dockets: 8 C.F.R. § 1003.10(b) and 8 C.F.R. §
1003.1(d)(1). See id. at 691 (citing both).

      The first, 8 C.F.R. § 1003.10(b), concerns the “powers
and duties” of IJs, and states in relevant part:

       In deciding the individual cases before them, and
       subject to the applicable governing standards,




                               4
       immigration judges shall exercise their
       independent judgment and discretion and may
       take any action consistent with their authorities
       under the Act and regulations that is appropriate
       and necessary for the disposition of such cases. .
       . . In all cases, immigration judges shall seek to
       resolve the questions before them in a timely and
       impartial manner consistent with the Act and
       regulations.

Id. (emphasis added).

       The second, 8 C.F.R. § 1003.1(d)(1)(ii), which governs
the powers of the BIA, allows “any action consistent with their
authorities under the Act and the regulations as is appropriate
and necessary for the disposition of the case.” Id.

       Neither regulation, though, provides for “administrative
closure” anywhere in its text. No matter, the BIA concluded:
“During the course of proceedings, an Immigration Judge or
the Board may find it necessary or, in the interests of justice
and fairness to the parties, prudent to defer further action for
some period of time.” Matter of Avetisyan, 25 I. & N. Dec. at
691. One option available to an IJ, the BIA acknowledged, “is
a continuance.” Id. As it so happens, continuances, unlike
administrative closures, are expressly permitted “[p]ursuant to
regulation.” Id. at 691–92; see 8 C.F.R. § 1003.29. Even so, the
BIA believed administrative closure could better facilitate
“efficient[] management of the resources” of the immigration
courts and the BIA. Matter of Avetisyan, 25 I. & N. Dec. at
695. A similar conclusion followed in Matter of W-Y-U-. 27 I.
& N. Dec. 17 (B.I.A. 2017).




                               5
       These decisions had immediate, practical effect:
Administrative closures soared. Statistics maintained by the
Executive Office of Immigration Review show that from 1980
to 2011, 283,366 cases were administratively closed (about
9,100 per year)—“[b]ut in a mere six years, from October 1,
2011 through September 30, 2017, immigration judges and the
Board ordered administrative closure in 215,285 additional
cases,” or more than 35,000 per year. Matter of Castro-Tum,
27 I. & N. Dec. at 273; see also Romero v. Barr, 937 F.3d 282,
289 (4th Cir. 2019) (acknowledging that “as of October 2018,
over 330,000 cases remained administratively closed”).

D.     The Attorney General Intervenes

       Eventually, the Attorney General stepped in. In 2014,
the Department of Homeland Security (“DHS”) commenced
removal proceedings against Reynaldo Castro-Tum. Matter of
Castro-Tum, 27 I. & N. Dec. at 279. The IJ sent five separate
hearing notices summoning Castro-Tum to appear. Id. at 280.
Each time, Castro-Tum did not. Id. DHS asked the IJ to
proceed in absentia, but the IJ refused and instead,
administratively closed the case (along with ten others) over its
objection. Id. The government appealed, the BIA vacated the
IJ’s decision, and the Attorney General assumed responsibility
under 8 C.F.R. § 1003.1(h)(1)(i). Id. at 280–81.

      After reviewing the submissions, 2 regulations, history,
and practice of administrative closure, the Attorney General

       2
         The Attorney General requested briefing from the
parties and any interested amici on the scope of the IJ’s, and
BIA’s, authority to order administrative closure. Matter of
Castro-Tum, 27 I. & N. Dec. at 281. DHS and fourteen amici
responded with arguments spanning over 500 pages. Id. at 282.




                               6
concluded that “immigration judges and the Board lack a
general authority to grant administrative closure.” Id. at 282.
In so doing, the Attorney General overruled the BIA’s contrary
decisions in Matter of Avetisyan and Matter of W-Y-U-. Id. at
271. The parties and amici, the Attorney General observed,
“agree that no statute or regulation explicitly delegates general
administrative-closure authority.” Id. at 284. But some amici,
and the BIA in Matter of Avetisyan, inferred a delegation from
8 C.F.R. §§ 1003.10(b) and 1003.1(d)(1)(ii). Id. As the
Attorney General explained, however, those regulations only
grant IJs and the BIA the authority to take measures
“appropriate and necessary” for the disposition of the cases.
“Administrative closure,” in contrast, was “the antithesis of a
final disposition.” Id. at 285. That made administrative closure
permissible only when a regulation or judicially approved
settlement agreement provides authorization. Id. at 271; see
also id. at 272.3


       3
         Since Matter of Castro-Tum, the courts of appeals
have split on the propriety of the Attorney General’s
interpretation. Compare Romero, 937 F.3d at 292 (“[T]he plain
language of 8 C.F.R. §§ 1003.10(b) and 1003.1(d)(1)(ii)
unambiguously confers upon IJs and the BIA the general
authority to administratively close cases . . . .”), with Meza
Morales v. Barr, 973 F.3d 656, 667 (7th Cir. 2020) (stating that
“Castro-Tum’s interpretive arguments fail to convince us that
administrative closure is not plainly within an immigration
judge’s authority to take ‘any action’ that is ‘appropriate and
necessary for the disposition of . . . cases’” (quoting 8 C.F.R. §
1003.10(b))), and Hernandez-Serrano, 981 F.3d at 464
(“respectfully disagree[ing] . . . with the Fourth Circuit’s
conclusion in Romero that [8 C.F.R. §§ 1003.10(b) and




                                7
                        II. DISCUSSION

       Against this backdrop, Arcos Sanchez asks for
administrative closure to renew his application under the
Deferred Action for Childhood Arrivals program. The BIA
found that his claim was “squarely controlled by Matter of
Castro-Tum.” (A.R. at 4.) Arcos Sanchez and the majority
respond that Matter of Castro-Tum should not control at all,
because the Attorney General’s reading of the pertinent federal
regulations—namely 8 C.F.R. §§ 1003.10(b) and
1003.1(d)(1)(ii)—is incorrect.

       I agree with the majority that when interpretation
becomes challenging, we do not “throw up our hands and let
regulatory agencies do it for us.” Pauley v. BethEnergy Mines,
Inc., 501 U.S. 680, 707 (1991) (Scalia, J., dissenting); see also
Kisor v. Wilkie, 139 S. Ct. 2400, 2415 (2019) (stating that “a
court cannot wave the ambiguity flag just because it found the
regulation impenetrable on first read”). But respectfully, after
exhausting “all the traditional tools of construction,” I do not
agree that the majority’s interpretation supplies the best
ordinary understanding of these regulations. Kisor, 139 S. Ct.
at 2415 (internal quotation marks omitted); Jaroslawicz v.
M&T Bank Corp., 962 F.3d 701, 710–11 (3d Cir. 2020) (“[A]s
with statutory interpretation, our review of a regulation centers
on the ordinary meaning of the text.”).

A.     Reading 8 C.F.R. §§ 1003.10(b) and 1003.1(d)(1)

      IJs exercise only “the powers and duties delegated to
them by the [Immigration and Nationality] Act and by the

1003.1(d)(1)(ii)] delegate broad authority to close cases
administratively”).




                               8
Attorney General through regulation.” 8 C.F.R. § 1003.10(b).
So too with members of the BIA, who “act as the Attorney
General’s delegates in the cases that come before them.” Id. §
1003.1(a)(1). None argue that a statute or regulation explicitly
grants IJs, or the BIA, a general power of administrative
closure. See, e.g., Maj. Op. at 7 (stating that “the INA and its
regulations do not specifically reference general administrative
closure authority”); Meza Morales v. Barr, 973 F.3d 656, 665
(7th Cir. 2020) (acknowledging that “no statute or regulation
explicitly confers upon immigration judges a general power of
administrative closure”). So the question is whether one does
so impliedly.

       Like the BIA in Matter of Avetisyan—which Matter of
Castro-Tum overruled—the majority points to 8 C.F.R. §§
1003.10(b) and 1003.1(d)(1). Section 1003.10(b) provides in
relevant part: “In deciding the individual cases before them,
and subject to the applicable governing standards, immigration
judges shall exercise their independent judgment and
discretion and may take any action consistent with their
authorities under the Act and regulations that is appropriate and
necessary for the disposition of such cases.”4

       Focusing on the phrases “any action” and “appropriate
and necessary,” the majority concludes that section 1003.10(b)
“include[s] . . . actions such as administrative closure, which
often facilitate . . . case resolution.” Maj. Op. at 14 (quoting
Romero, 937 F.3d at 292). That is because, the majority notes,
“[i]n case after case, [courts] have given effect to th[e]
expansive sense of ‘any.’” Home Depot U.S.A., Inc. v. Jackson,
139 S. Ct. 1743, 1756 (2019) (Alito, J., dissenting). So too, it

       4
         As explained earlier, the delegation to the BIA, at
section 1003.1(d)(1)(ii), is nearly identical.




                               9
argues, with the phrase “appropriate and necessary,” which is
a “broad and all-encompassing term,” White Stallion Energy
Ctr., LLC v. EPA, 748 F.3d 1222, 1266 (D.C. Cir. 2014)
(Kavanaugh, J., concurring in part and dissenting in part).

        Fair enough. But those phrases, broad or not, are not
best understood to render section 1003.10(b) without limitation
and provide IJs nearly unfettered discretion. To the contrary,
“appropriate and necessary” is itself an important restriction on
the scope of the Attorney General’s delegation, and one that
comes with some bite. A point made in the same paragraph of
the same opinion the majority cites. See Maj. Op. at 15 (citing
Michigan v. EPA, 576 U.S. 743, 752 (2015)). As the Michigan
Court explained, “[a]lthough th[e] term [“appropriate”] leaves
agencies with flexibility,” its discretion is not unlimited: “[A]n
agency may not ‘entirely fai[l] to consider an important aspect
of the problem’” its regulations task it with solving. 576 U.S.
at 752 (quoting Motor Vehicle Mfrs. Ass’n of the U.S. v. State
Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)).
“Appropriate and necessary” is thus “not a mere formality, but
. . . a plainly expressed limitation.” Schlagenhauf v. Holder,
379 U.S. 104, 118 (1964).

        Nor is it true that “[n]othing in §§ 1003.10 or
1003.1(d)(1)(ii) suggests any limiting parameters on what may
be considered ‘appropriate and necessary.’” Maj. Op. at 15 n.5.
Section 1003.10(b), after all, does not permit IJs to take “any
action” so long as it is “appropriate and necessary.” Rather, IJs
may take “any action” that is “appropriate and necessary for
the disposition of” “the individual cases before them.” 8 C.F.R.
§ 1003.10(b) (emphasis added). This restriction is no mere
gloss: “It is . . . a cardinal principle of statutory construction
that we must give effect, if possible, to every clause and word
of a statute.” NLRB v. SW Gen., Inc., 137 S. Ct. 929, 941 (2017)




                               10
(quoting Williams v. Taylor, 529 U.S. 362, 404 (2000)); see
also Antonin Scalia & Bryan Garner, Reading Law: The
Interpretation of Legal Texts 148 (2012).

        And there is meaning to this “disposition” requirement.
The Attorney General’s regulations do not define
“disposition,” but that is the usual occasion to reach for our
“toolkit” containing “all the standard tools of interpretation”
used to “carefully consider the text, structure, history, and
purpose” of the regulation. Kisor, 139 S. Ct. at 2414–15
(internal quotation marks and alteration omitted). That allows
us to “‘reach a conclusion about the best interpretation,’
thereby resolving any perceived ambiguity.” Shular v. United
States, 140 S. Ct. 779, 788 (2020) (Kavanaugh, J., concurring)
(quoting Kisor, 139 S. Ct. at 2448 (Kavanaugh, J., concurring
in the judgment)).

       And the ordinary meaning of “disposition” is that of “[a]
final settlement or determination.” Black’s Law Dictionary
505 (8th ed. 2004); see also Merriam-Webster’s Collegiate
Dictionary 361 (11th ed. 2005) (“final arrangement”); The
American Heritage Dictionary 522 (4th ed. 2009) (“[a] final
settlement”).5 Section 1003.10(b) is thus best understood to


       5
         See also Daniel J. Oran, Oran’s Dictionary of the Law
134 (1983) (defining a “disposition” as a final “settlement or
result”); William C. Burton, Burton’s Legal Thesaurus 187 (3d
ed. 1998) (including as synonyms “conclusion, decision, . . .
final settlement of a matter, finding, order, pronouncement, . .
. resolution, settlement, [and] solution”); Black’s Law
Dictionary 484 (7th ed. 1999) (“[a] final settlement or
determination”). The predecessor regulations read no
differently. See, e.g., Funk and Wagnall’s Practical Standard




                              11
limit IJs to actions that are “appropriate and necessary” for the
final resolution of the cases before them—not for actions
merely facilitating the “efficient management of the resources
of the immigration courts and the BIA.” Romero, 937 F.3d at
289 (cleaned up). That follows the construction given the term
by various courts in many contexts over several decades.6 As
the D.C. Circuit once put it: “After hearing argument, judges
frequently tell the parties that they will advise them of the
disposition of the matter. We expect that litigants, including
the parties to this appeal, would be both surprised and puzzled
if all we told them at the end of the day was that ‘the case has
been decided’—without telling them what that decision was.”
Pub. Citizen, Inc. v. HHS, 332 F.3d 654, 663 (D.C. Cir. 2003).

        To be sure, we do not “construe the meaning of
statutory terms in a vacuum,” Tyler v. Cain, 533 U.S. 656, 662
(2001), but interpret the words of a statute or regulation “in


Dictionary of the English Language 752 (1955) (defining “to
dispose” as “to arrange or settle matters finally”).
       6
         See, e.g., Lexon Ins. Co. v. Naser, 781 F.3d 335, 338
(6th Cir. 2015) (“A disposition is ‘a final settlement or
determination.’” (quoting Black’s Law Dictionary 572 (10th
ed. 2014))); United States v. Jarrell, 147 F.3d 315, 317 n.2 (4th
Cir. 1998) (writing that “[a] ‘disposition’ is ‘[t]he final
settlement of a matter’” and it “does not encompass the
ongoing effects of a ruling by the court” (quoting Black’s Law
Dictionary 326 (Abridged 6th ed. 1991))); Ruggieri v. Warner
& Swasey Co., 938 F.2d 322, 324 (1st Cir. 1991) (“The term
‘disposition’ connotes ‘finality[.]’”); Campbell Indus., Inc. v.
Offshore Logistics Int’l, Inc., 816 F.2d 1401, 1404 (9th Cir.
1987) (stating that to “dispose of” a motion, a court must act in
a way that “indicates an intention that the act be final”).




                               12
their context and with a view to their place in the overall
statutory scheme,” Davis v. Mich. Dep’t of Treasury, 489 U.S.
803, 809 (1989). So we “extend[] our gaze from the narrow
[regulatory] provision at issue to take in the larger [regulatory]
landscape.” Henson v. Santander Consumer USA Inc., 137 S.
Ct. 1718, 1722 (2017). That scheme confirms the ordinary
understanding of “disposition” because sections 1003.10(b)
and 1003.1(d)(1)(ii) delegate authority to take only actions that
further the actual resolution of cases. After recognizing that IJs
may take “appropriate and necessary” actions, for example,
section 1003.10(b) concludes by directing IJs to “resolve the
questions before them in a timely and impartial manner
consistent with the [INA] and regulations.” (emphases added).
Section 1003.1(d)(1) provides the same. And 8 C.F.R. §
1003.12 advises that the governing regulations are to “assist in
the expeditious, fair, and proper resolution of matters.”
(emphases added).

B.     Administrative Closures Are Not “Dispositions”
       of Cases

       All this persuades me that section 1003.10(b) does not
give IJs the authority to delay, perhaps forever, in deciding a
case. For, as the majority agrees, “administrative closure” does
not lead to resolution. See Maj. Op. at 7 (“‘The administrative
closing of a case does not result in a final order,’ but ‘is merely
an administrative convenience which allows the removal of
cases from the calendar in appropriate situations.’” (quoting
Matter of Amico, 19 I. & N. Dec. at 654 n.1)). It is, rather, “the
antithesis of [it].” Matter of Castro-Tum, 27 I. & N. Dec. at
285.

       The mechanics of administrative closure itself make this
clear. Once a case is administratively closed, it is “remove[d] .




                                13
. . from an Immigration Judge’s active calendar.” Matter of
Avetisyan, 25 I. & N. Dec. at 692. The BIA has described this
as “temporar[y].” Id. That seems overly optimistic: “Unless a
party ‘move[s] to recalendar [an administratively closed case]
before the Immigration Court . . . or to reinstate the appeal
before the Board,’ the case remains indefinitely suspended
without a final resolution.” Matter of Castro-Tum, 27 I. & N.
Dec. at 272–73 (quoting Matter of Avetisyan, 25 I. & N. Dec.
at 692). The case disappears from the docket, the IJ no longer
tracks it, and “the alien respondent in most cases has few
incentives to seek to recalendar because ‘as a general matter,
every delay works to the advantage of the deportable alien who
wishes merely to remain in the United States.’” Id. at 273
(quoting INS v. Doherty, 502 U.S. 314, 323 (1992)).

       But we need not speculate. Since 1980, less than a third
of cases administratively closed have even returned to the
calendar. Id. Far from “disposing” of cases, administrative
closure usually leads to no resolution at all. No doubt that is
more “administrative[ly] convenien[t]” for the IJ and BIA.
Maj. Op. at 6–7 (quoting Matter of Gutierrez-Lopez, 21 I. & N.
Dec. at 480). But it is not an action encompassed within the
Attorney General’s delegation of authority in sections
1003.10(b) and 1003.1(d)(1)(ii).

C.    Nor Are Administrative Closures “Appropriate and
      Necessary” For Their Disposition

       Arcos Sanchez and the majority take a different tack,
reasoning that even if administrative closure does not itself
“dispos[e]” of a case, it may be “appropriate and necessary”
because it leads to the matter’s “disposition.” Respectfully, I
am not persuaded.




                              14
       Arcos Sanchez points to the facts of Matter of
Avetisyan, which he argues prove how, counterintuitively,
administrative closure can “expedite . . . a final disposition” of
his, and others’, cases. (Opening Br. at 18 (quoting Romero,
937 F.3d at 294 n.13).)7 As he describes it, in Matter of
Avetisyan, despite several continuances, the petitioner’s
“immigration file [was] shuttled back and forth between
USCIS and the Office of Chief Counsel, which in turn
prevented USCIS from completing its adjudication of her visa
petition.” (Opening Br. at 19.) Frustrated, the IJ
administratively closed the petitioner’s proceedings; this
“provid[ed] USCIS an uninterrupted period to adjudicate the
petition.” (Opening Br. at 19.) Powerful evidence, it seems,
that DHS should improve its intra-agency communications,
perhaps at the direction of Congress. But too light a breeze to
propel a vast delegation of general administrative closure
authority.

       The majority, in turn, maintains that administrative
closure may be “appropriate and necessary” to halt removal
proceedings while awaiting a decision from another
adjudicatory body. As the majority puts it, “certain removal
cases require resolution of questions that depend upon
decisions from other tribunals or agencies over which neither
the IJ nor the Board controls.” Maj. Op. at 20. So, “[w]ithout
the general authority to administratively close appropriate
cases when necessary,” it complains, “the IJs and the Board



       7
         The majority agrees. See Maj. Op. at 16 (“We agree
with Romero that ‘administrative closure may—contrary to the
Attorney General’s argument in Castro-Tum—in fact facilitate
the timely resolution of an issue or case.’” (citations omitted)).




                               15
may not have a sufficiently developed record and may be less
effective in managing cases.” Maj. Op. at 20.

        This concern does not escape me; it would be “absurd
indeed that [a petitioner] should be ordered removed because,”
for example, “the file needed for one DHS office to adjudicate
his [or her] I-130 petition was being held by a different DHS
office, which succeeded in removing [the petitioner] because
the first DHS office had failed to adjudicate the petition.”
Hashmi v. Att’y Gen., 531 F.3d 256, 261 (3d Cir. 2008). But
thankfully, that is not the situation we, or Arcos Sanchez, face.
Far from “fail[ing] to acknowledge the fact that allowing time
for the IJ or the Board to receive the outcome from another
tribunal or agency enables resolution of relevant questions,”
Maj. Op. at 20, the Attorney General has already given IJs a
tool for managing these exact circumstances—where, “in the
interests of justice and fairness to the parties, [it may be]
prudent to defer further action for some period of time,” Matter
of Avetisyan, 25 I. & N. Dec. at 691. That tool, of course, is a
continuance, and IJs may grant them “for good cause shown.”
8 C.F.R. § 1003.29.8 They are broadly available for petitioners
seeking to pause removal proceedings to allow for resolution
of other collateral ones that may bear on removability. See,
e.g., Matter of Sanchez Sosa, 25 I. & N. Dec. 807 (B.I.A. 2012)
(U visas); Matter of Rajah, 25 I. & N. Dec. 127 (B.I.A. 2009)
(employment-based visas); Matter of Hashmi, 24 I. & N. Dec.
785 (B.I.A. 2009) (family-based visas). The Attorney General


       8
          Where appropriate, an IJ may also adjourn the
proceedings: “After the commencement of the hearing, the
immigration judge may grant a reasonable adjournment either
at his or her own instance or, for good cause shown, upon
application by the respondent or [DHS].” 8 C.F.R. § 1240.6.




                               16
recently reaffirmed as much. Matter of L-A-B-R-, 27 I. & N.
Dec. 405, 419 (A.G. 2018).9

                       III. CONCLUSION

       Presumably, the scope of our decision today is limited.
As the majority notes, DOJ issued a final rule largely resolving
this interpretive dispute. Perhaps the arguments offered by
Arcos Sanchez deserve closer attention by those charged with
writing the law. But whatever the wisdom or folly of Matter of
Castro-Tum as a matter of immigration policy, it is correct as
a matter of interpretation. Administrative closure is a device
only “created for the convenience of the Immigration Courts
and the Board.” Matter of Avetisyan, 25 I. & N. Dec. at 690.
As it finds no footing in section 1003.10(b) and section
1003.1(d)(1)(ii), I respectfully dissent.




       9
         Arcos Sanchez objects that continuances provide for
only a “brief pause,” “where the reason for the delay will be
resolved quickly,” while administrative closure “removes
cases from an IJ’s active docket until they are recalendared.”
(Reply Br. at 20.) Continuances, he complains, unlike
administrative closure, thus “keep[] the case on the IJ’s active
calendar and require[] the parties to regularly report to the court
after each short continued period, regardless of whether the
collateral relief is resolved.” (Reply Br. at 20 (citation
omitted).) All true, and a good reason to favor the
accountability provided by continuances.




                                17